Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Centner (US20040020908).

With regards to claim 1, Centner discloses a guard for a welding gun having a trigger and a body (locking lever 56, Fig. 3), comprising:
a plate having two elongated sides, two ends, a front, and a back (locking lever 56 have sides, ends, a front and back, Fig. 3);
a first pair of flanges extending from the elongated sides of the plate and forming a first open channel with the back of the plate (pair of holes that pin 88 fit through, Fig. 8); and
a biasing member secured to the back of the plate (spring 94, Fig. 8 and 9),
wherein the plate is configured to be pivotally secured to the welding gun body by fasteners engaging the first pair of flanges and the welding gun body (pin 88 engages the holes of locking lever 56, Fig. 8), and wherein at least a portion of the plate overlies the welding gun trigger (locking lever 56 overlies trigger 85, Fig. 3).
With regards to claim 2, Centner discloses wherein at least a portion of the back of the plate extends beyond the welding gun trigger (back of locking lever 56 extends beyond trigger 85, Fig. 8), the biasing member being positioned to bias the plate away from the welding gun trigger (spring 94 being positioned to bias the locking lever 56 away from trigger 85, Fig. 8).
With regards to claim 11, Centner discloses wherein the biasing member comprises a compression spring connected to the plate and engageable with the welding gun body, the compression spring being configured to bias the plate away from the trigger (spring 94 connected to locking lever 56 and engageable with the welding gun body, Fig. 5). 
With regards to claim 12, Centner discloses A guard for a welding gun having a trigger and a body (locking lever 56, Fig. 3), comprising:
a plate having two elongated sides, two ends, a front, and a back (locking lever 56 have sides, ends, a front and back, Fig. 3); and
a first pair of flanges extending from the elongated sides of the plate (pair of holes that pin 88 fit through, Fig. 8);and forming a first open channel with the back of the plate (open through the pair of holes that pin 88 fit through, Fig. 8),wherein the plate is pivotally secured to the welding gun body by fasteners engaging the first pair of flanges and the welding gun body (locking lever 56 is pivotally secured to the gun body by pins 88 engaging the holes that pins 88 fit through, Fig. 8), and wherein at least a portion of the back of the plate overlies and extends beyond the welding gun trigger(locking lever 56 overlies trigger 85, Fig. 3), the back of the plate including a compression spring biasing the plate away from the welding gun trigger (spring 94 connected to locking lever 56 and engageable with the welding gun body, Fig. 5).
 With regards to claim 13, Centner discloses wherein the pivotal movement of the plate is limited to the height of the compression spring in a released position (pivotal movement of locking lever 56 is limited to the height of spring 94, Fig. 8 and 9).

Claim(s) 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander et al (GB811051).

With regards to claim 14, Alexander et al discloses a guard for a welding gun trigger forming part of a welding gun handle (cam 40, shaft 41, plunger 59 and arm 29, Fig. 3), the guard comprising:
a plate pivotably mountable to the welding gun handle overlying the welding gun trigger, the plate being pivotable between a released position spaced from the welding gun trigger and an engaged position activating the welding gun trigger (lever 42 is rotatable into positions 44,45 and 46 to abut trigger 37 in an active or non-active way, Fig. 3), the plate including an aperture therein (shaft 41, Fig. 3); and
a lever pivotably coupled with the plate and extending through the aperture in the plate, the lever being pivotable relative to the plate between an upright position essentially perpendicular to the plate and a flat position essentially parallel to the plate, wherein the lever is biased toward the upright position via a biasing member (arm 29 extending through aperture 31 and being pivotable relative to lever 42 using bias springs 30 and 39a, Fig. 3), and wherein in the upright position, the lever is engageable with the handle to prevent the plate from engaging the welding gun trigger (arm 29 is biased to prevent switch 25 from being contacted and providing no power to the welding gun, Fig. 3).
With regards to claim 15, Alexander et al discloses wherein the biasing member comprises a torsion spring connected between the plate and a stem of the lever (bias spring 30 connected between lever 42 and the end of arm 29, Fig. 3).
With regards to claim 16, Alexander et al discloses wherein the torsion spring is U-shaped (bias spring 30 is U-shaped, Fig. 3), extending from one side of the plate, across the stem of the lever, to an opposite side of the plate (bias spring 30 goes from one side of arm 29 to the other and closer to lever 42, Fig. 3).
With regards claim 17, Alexander et al discloses wherein with the lever in the upright position (arm 29 in an upright position, Fig. 3), a head of the lever is positioned through the aperture on a side of the plate opposite from the welding gun trigger (portion of arm 29 is positioned through aperture 31, Fig. 3), whereby the head is manually accessible and displaceable by an operator (end 33 of arm 29 is displaceable manually by actuating trigger 37 in a unlocked position, Fig. 3).
With regards to claim 18, Alexander et al discloses wherein the biasing member comprises a compression spring (spring 39a is a spring to compress, Fig. 3). 
With regards to claim 19, Alexander et al discloses wherein the compression spring is connected to the plate and engageable with the welding gun body (spring 39a is connected to trigger 37, Fig. 3), the compression spring being configured to bias the plate away from the welding trigger (spring 39a is configured to bias arm 29, Fig. 3). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Centner as applied to claims 1,2 12 and 13 above, and further in view of Alexander et al.

With regards to claim 3, Centner does not disclose the plate further comprising a second pair of flanges forming a second open channel with the back of the plate, wherein the biasing member is connected to the plate via the second pair of flanges.
Alexander et al teaches the plate further comprising a second pair of flanges forming a second open channel with the back of the plate, wherein the biasing member is connected to the plate via the second pair of flanges (arm 29 comprises flanges that mount spring 30 that form a channel on the back of arm 29, wherein the spring 30 is connected to arm 29 via the flanges that mount spring 30, Fig. 3).
It would have been obvious to one skilled in the art at the time the invention was made to modify the plate of Centner with the spring as taught by Alexander et al in order to provide a bias energy that allows a welding gun to be properly locked out. 
With regards to claim 4, Alexander et al teaches wherein the biasing member comprises a lever and a torsion spring (biasing member constitutes an arm 29 and spring 30, Fig. 3).
With regards to claim 5, Alexander et al teaches further comprising an aperture in the plate adjacent the second pair of flanges, the lever extending from both sides of the aperture (arm 29 has an end 33 that extends through aperture 31, Fig. 3). 
With regards to claim 6, Alexander et al teaches wherein the torsion spring is mounted to the second pair of flanges and is configured to bias the lever to extend from both sides of the aperture, the lever being rotatable to a position disposed on one side of the aperture and parallel with the plate when pressure is applied to the plate (spring 30 is mounted to flanges at the end of arm 29 and is configured to bias the plunger 39 to a position parallel to the trigger 37, Fig. 3).
With regards to claim 7, Alexander et al discloses wherein the biasing member comprises a lever connected to the plate and pivotable between an engaged position, in which the plate is prevented from displacement, and a disengaged position, in which the plate is freely displaceable to activate the welding gun trigger (end 33 of arm 29 is displaceable manually by actuating trigger 37 in a unlocked position, Fig. 3).
With regards to claim 8, Alexander et al discloses wherein the plate comprises an aperture, and wherein the lever comprises a head pivoted through the aperture when the lever in in the engaged position, whereby the head is manually accessible and displaceable by an operator (end 33 of arm 29 is displaceable manually by actuating trigger 37 in a unlocked position, Fig. 3).
With regards to claim 9, Alexander et al discloses wherein the biasing member comprises a torsion spring connected between the plate and a stem of the lever, the torsion spring being configured to bias the lever toward the engaged position (bias spring 30 connected between lever 42 and the end of arm 29, Fig. 3).
With regards to claim 10, Alexander et al discloses wherein the torsion spring is U-shaped, extending from one side of the plate, across the stem of the lever, to an opposite side of the plate (bias spring 30 is U-shaped, Fig. 3 and goes from one side of arm 29 to the other and closer to lever 42, Fig. 3).
With regards to claim 11, Alexander et al wherein the biasing member comprises a compression spring connected to the plate and engageable with the welding gun body, the compression spring being configured to bias the plate away from the trigger (spring 94 connected to locking lever 56 and engageable with the welding gun body, Fig. 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                   
/THOMAS J WARD/               Examiner, Art Unit 3761      
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761